                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00532-FDW-DSC
 SECURITIES AND EXCHANGE
 COMMISSION,

                 Plaintiff,

     v.                                                           FINAL JUDGMENT

 JAMES M RUDNICK,

                 Defendant.


          THIS MATTER is before the Court on Defendant’s Notice of Consent. (Doc. No. 2). The

Securities and Exchange Commission filed a Complaint, (Doc. No. 1), and Defendants James

Morris Rudnick (“Rudnick” or “Defendant”) having entered a general appearance; consented to

the Court’s jurisdiction over Defendant and the subject matter of this action; consented to venue

in this Court and consented to the entry of this Final Judgment without admitting or denying the

allegations of the Complaint (except as to jurisdiction and except as otherwise provided herein in

paragraph III); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

                                              I.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Sections 17(a)(2) and

(3) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of

any security by the use of any means or instruments of transportation or communication in

interstate commerce or by use of the mails, directly or indirectly:




          Case 3:20-cv-00532-FDW-DSC Document 3 Filed 12/11/20 Page 1 of 4
       (a)          to obtain money or property by means of any untrue statement of a

       material fact or any omission of a material fact necessary in order to make the

       statements made, in light of the circumstances under which they were made, not

       misleading; or

       (b)          to engage in any transaction, practice, or course of business which operates

       or would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers, agents,

servants, employees, and attorneys; and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

                                                II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Rudnick is

liable for a civil penalty in the amount of $80,000 pursuant to Section 20(d) of the Securities Act

[15 U.S.C. § 77t(d)]. Defendant Rudnick shall satisfy this obligation by paying $80,000 to the

Securities and Exchange Commission within 30 days after termination or modification of the

automatic stay in Defendant Rudnick’s Chapter 7 bankruptcy (Case No. 20-40124-KKS, Bankr.

N.D. Fla., the “Rudnick Bankruptcy”). Defendant shall pay post judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

      Defendant Rudnick may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly     from     a   bank     account    via     Pay.gov   through     the   SEC     website   at

http://www.sec.gov/about/offices/ofm.htm. Defendant Rudnick may also pay by certified check,




       Case 3:20-cv-00532-FDW-DSC Document 3 Filed 12/11/20 Page 2 of 4
bank cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch 6500
          South MacArthur Boulevard
          Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Defendant’s name as defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant Rudnick shall simultaneously transmit photocopies of evidence of payment and

case identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant.

                                              III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the civil penalty or

other amounts due by Defendant Rudnick under this Final Judgment or any other judgment, order,

consent order, decree or settlement agreement entered in connection with this proceeding, is (a) a

penalty excepted from discharge in the Rudnick Bankruptcy pursuant to Section 523(a)(7) of the

Bankruptcy Code [11 U.S.C. §523(a)(7)], and (b) a debt that is excepted from discharge in the

Rudnick Bankruptcy pursuant to Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

§523(a)(19).

                                               IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of

Defendant is incorporated herein with the same force and effect as if fully set forth herein, and that

Defendant shall comply with all of the undertakings and agreements set forth therein.



       Case 3:20-cv-00532-FDW-DSC Document 3 Filed 12/11/20 Page 3 of 4
                                             V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

       IT IS SO ORDERED.

                                         Signed: December 11, 2020




       Case 3:20-cv-00532-FDW-DSC Document 3 Filed 12/11/20 Page 4 of 4
